27 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald HAYWARD, Petitioner Appellant,v.Earl D. BESHEARS;  Attorney General of the State ofMaryland, Respondents Appellees.
No. 94-6361.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 22, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-94-425-N)
Ronald Hayward, appellant pro se.
D.Md.
DISMISSED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order dismissing without prejudice his 28 U.S.C. Sec. 2254 (1988) action for failure to exhaust state remedies.  Because Appellant could cure the defects in his complaint through amendment, the order dismissing his complaint is not appealable.   Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, we dismiss the appeal, and we dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

DISMISSED